
	

113 S177 PCS: ObamaCare Repeal Act
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 9
		113th CONGRESS
		1st Session
		S. 177
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Cruz (for himself,
			 Mr. Johnson of Wisconsin,
			 Mr. Vitter, Mr.
			 Roberts, Mr. Grassley,
			 Mr. Cornyn, Mr.
			 Portman, Mr. Paul,
			 Mr. Rubio, Mr.
			 Johanns, Mr. Wicker,
			 Mr. Coburn, Mr.
			 Isakson, Mr. Blunt,
			 Mr. Chambliss, Mr. Barrasso, Mr.
			 McConnell, Mr. Inhofe,
			 Mr. Flake, Mr.
			 Coats, Mr. Boozman,
			 Mr. Risch, Mr.
			 Burr, Mr. Cochran,
			 Mrs. Fischer, Ms. Collins, Mr.
			 Scott, Mr. Toomey,
			 Mr. Alexander, Mr. Lee, Mr.
			 Hatch, Ms. Ayotte,
			 Mr. McCain, Mr.
			 Sessions, and Mr. Moran)
			 introduced the following bill; which was read the first time
		
		
			January 30, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010
		  entirely.
	
	
		1.Short
			 titleThis Act may be cited as
			 the ObamaCare Repeal
			 Act.
		2.Repeal of the
			 Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)Patient
			 Protection and Affordable Care ActEffective as of the enactment
			 of the Patient Protection and Affordable Care Act (Public Law 111–148), such
			 Act is repealed, and the provisions of law amended or repealed by such Act are
			 restored or revived as if such Act had not been enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the
			 enactment of the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152), such Act is repealed, and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			3.Budgetary
			 effects of this ActThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, as long as such
			 statement has been submitted prior to the vote on passage of this Act.
		
	
		January 30, 2013
		Read the second time and placed on the
		  calendar
	
